UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MICHAEL SHEAR ,
Plaintiff, STIPULATION AND
-against- ORDER OF
CONFIDENTIALITY

THE COUNTY OF SUFFOLK; POLICE
OFFICER GREGORY SANDBICHLER,
POLICE OFFICER RYAN MCMURRAY, 18-cv-3678 (JFB)(AKT)
POLICE OFFICER JOSEPH GUIDO, and .
POLICE OFFICER SEAN BRENNAN,

5

Defendant.

 

1, This stipulation applies to all parties and their counsel with respect to the
production of “Confidential Documents” as defined below. |

2. It is, accordingly, hereby agreed and stipulated that:

(a) “Counsel” is defined to mean attorneys for the parties and their employees, -
any party appearing pro se, outside counsel retained by counsel in this litigation and
those employees of outside counsel necessary to assist in this litigation.

(b) “Confidential Documents” are defined to include Suffolk County Police
Department personnel and disciplinary records; records relating to any Suffolk County
Police Department Internal Affairs Bureau investigation(s), along with any Attachments -
in whatever medium; medical and/or psychiatric records of the plaintiff and any
defendant: or any document subsequently stipulated as such by Counsels as being
confidential, or in the absence of a stipulation, that are otherwise determined by the Court

to be confidential.

 
(c) “Confidential Information” is defined as information contained in a
confidential document which is not included in any source other than a confidential
document; or any information subsequently stipulated as such by Counsels as being
confidential, or in the absence of a stipulation, that is otherwise determined by the Court
to be confidential.

(d) The United States District Court, Eastern District, is to have access to
Confidential Documents subject to this Stipulation of Confidentiality.

(e) If properly demanded and discoverable, Counsel will produce for inspection
one (1) copy of each Confidential Document to each of the other counsel. Counsel
receiving said Confidential Document is prohibited from making their own copy of any
Confidential Document or portions thereof given to Counsel pursuant to this stipulation,
except for use as an exhibit to a paper filed in this litigation under paragraph 2(i) or
except for internal working copies to be utilized solely by Counsel.

(f) Counsel shall not use any Confidential Document or any Confidential
Information therein for any purpose other than the preparation or presentation of their
respective client’s case in this action. Counsel shall not disclose any Confidential
Document or any Confidential Information therein to any person, except under the
following conditions: (i) a member of the staff of their law office; (ii) an expert who has
been retained or specially employed by Counsel to assist in the preparation of the
litigation in this action; (iii) the Court (including the clerk, court reporter or court
stenographer, or other person having access to Confidential Information by virtue of his
or her position with the Court) or the jury at trial or as exhibits to motions; (iv) a witness

during deposition; (v) in a paper filed in this litigation (see paragraph 2/1), below); and

 
(vi) introduction into evidence during trial of the instant matter. Additionally, counsel
may allow represented parties to review the confidential material in counsel’s presence,
to the extent necessary for the preparation of the action, but may in no case allow any
party to retain the confidential material or review them outside of counsel’s presence. -

(g) Within one (1) week after the production to Counsel of a Confidential
Document, Counsel shall return any document(s) that they believe they do not need for
use in this litigation. (h) Upon the request of any Counsel who has produced a
Confidential Document, within five (5) days after the entry of a final judgment in this
litigation (including appeals or petitions for review), Counsel shall (i) return all
Confidential Documents produced pursuant to this stipulation; and, (ii) destroy all notes,
summaries, digests, and synopses of the Confidential Documents and Confidential
Information therein.

(i) In the event that a party wishes to use a Confidential Document or any
Confidential Information therein in any paper filed in this litigation, such paper (or part
thereof containing the Confidential Document or Confidential Information) shall be filed
under seal and maintained under seal by the Court.

(j) Any and all persons to whom Confidential Documents are made available or
to whom Confidential Information is disclosed under this stipulation are to be bound by
the restrictions contained herein. Attached hereto as “Exhibit A” is a form to be executed
by persons receiving Confidential Document and/or Confidential Information subject to
this Stipulation. |

(k) It is further understood that this Stipulation be “So Ordered” without further

notice and may then be enforced as a Court Order, even after the entry of final judgment

 
in this action. If this Stipulation is “So Ordered,” a copy will be furnished to counsel

upon issuance of said Order,

Dated: Hauppauge, New York, 11788

 

May 6, 2019

By: Nicholas Mindicino By: Brian C. Mitchell

Attorney for Plaintiff Michael Shear Dennis M. Brown

Liakas Law, P.C. . Suffolk County Attorney

65 Broadway, 13 Floor Attorney for County Defendants

New York, New York 10006 H. Lee Dennison Building
100 Veterans Memorial Highway
P.O. Box 6100

Hauppauge, NY 11788-0099

SO ORDERED:

Dated: Central Islip, New York

, 2019

 

HON. A. KATHLEEN TOMLINSON, USMJ

 
